Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. MPEP 608.02 V.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “a locking mechanism (“means” generic place holder) which is attached partially at the lid and partially at the body, which is configured for locking the lid at the body (function language).” in Claim 14. This Claim 14 contains a means generic placeholder plus function limitation because of the combination the “means” generic placeholder of “a locking mechanism” and function of “which is attached partially at the lid and partially at the body, which is configured for locking the lid at the body” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses in paragraph [0081], “the locking mechanism 176 comprises an actuation unit 178 for actuating the locking mechanism 176 by a user at an outer surface of the lid 162. By actuating the actuation unit 178, a respective pivoting bolt or shaft 129 and latching hook 111, respectively, may be lockingly inserted into a bolt receiver which may be configured as mounting tabs or slants 113.” 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (EP 1428633).
Regarding Claim 1, Franz teaches A tool arrangement (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) comprising: 
a tool management device (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) with a body (Fig. 2 lower part 1 with base 4) and a lid (Fig. 2 cover 3), wherein the lid (Fig. 2 cover 3), by a hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), is configured pivotably relative ([0012] A cover 3 is mounted pivotably on one end face about an axis which runs parallel to this end face. When closed, the cover can snap into place on the front face.) to the body (Fig. 2 lower part 1 with base 4) to the body (Fig. 2 lower part 1 with base 4), for selectively covering (Fig. 1) or releasing (Fig. 2) a receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] it is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); and 
a receiving device (Fig. 2 first holder 5 and second holder 6) for receiving tool elements (Fig. 6 and 7 [0018,0022]) which is mounted or mountable (Fig. 5 stub axles 17, Fig. 3 stub axles 25 and Fig. 9 annotated [0015]) in the receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) such that, by the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), the receiving device (Fig. 2 first holder 5 and second holder 6) is co- pivoted when the lid is pivoted (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] it is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.);
wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) comprises two pins (Fig. 2,5 outer projections 27) at opposing sides (Fig.  shows one of  outer projections 27 on the band 12 with end 13 on either the left side or the right side of the annotated center line) of the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) and the lid (Fig. 2 cover 3) comprises two slide guides (Fig. 2, 4 two undercut strips 26 of guide rail 14) at opposing sides (Fig. 4 shows one of  two undercut strips 26 of the guide rail 14 on either the left side or the right side of the annotated center line) of the lid (Fig. 2 cover 3), each of the slide guides (Fig. 2, 4 two undercut strips 26 of guide rail 14) configured for guiding one of the two pins (Fig. 2,5 outer projections 27) along a respectively pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2).

    PNG
    media_image1.png
    333
    893
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    972
    903
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    588
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    790
    810
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    697
    1267
    media_image5.png
    Greyscale

Regarding Claim 2, Franz teaches further comprising at least one of the following features: 
wherein the pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2) is pregiven by a guiding channel (Fig. 2, 4 show the two undercut strips 26 of guide rail 14 are a straight path for the outer projections of end 13 of the band 12 to follow as the lid is opened) in the at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14); 
wherein at least one guiding channel (Fig. 2, 4 show the two undercut strips 26 of guide rail 14 are a straight path for the outer projections of end 13 of the band 12 to follow as the lid is opened) of the at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14) is configured, by guiding the at least one pin (Fig. 2,5 outer projections 27) from a first end (Fig. 1) to an opposing second end (Fig. 2) of the at least one guiding channel (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2), to allow a pivoting of the lid (Fig. 2 cover 3) relatively to the body (Fig. 2 lower part 1 with base 4) by more than 90 degrees (Fig. 2 shoes the cover 3 opened relative to the base 4, and it is visually at an angle past 90 relative to the base 4).

Regarding Claim 13, Franz teaches further comprising at least one of the following features: 
wherein the receiving device (Fig. 2 first holder 5 and second holder 6) is mounted or mountable (Fig. 5 stub axles 17, Fig. 3 stub axles 25, and Fig. 9 annotated [0015]) in the receiving space (Fig. 2 annotated), such that, by the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), the receiving device (Fig. 2 first holder 5 and second holder 6) is pivoted out (Fig. 2) of the receiving space (Fig. 2 annotated), in an upright position when pivoting the lid for releasing the receiving space (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] It is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); 
wherein the receiving device (Fig. 2 first holder 5 and second holder 6) is mounted or mountable (Fig. 5 stub axles 17, Fig. 3 stub axles 25, and Fig. 9 annotated [0015]) in the receiving space (Fig. 2 annotated), such that, by the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), the receiving device (Fig. 2 first holder 5 and second holder 6) is pivoted out (Fig. 2) of the receiving space (Fig. 2 annotated), in a lying position (Fig. 1) when pivoting the lid (Fig. 1 cover 3) for covering the receiving space (Fig. 2 annotated).

Regarding Claim 17, Franz teaches wherein the receiving device (Fig. 2 first holder 5 and second holder 6) comprises: 
a block-shaped (Fig. 1 first, second holder 5, 6 [0014] the shape of a flat cuboid) base body (Fig. 2 [0014] The holder 5, which also has the shape of a flat cuboid, contains a rear wall 7 and a front wall 8. These two walls are connected by a base 9 and two end walls 10 arranged in front of and behind the sectional plane of FIG. and [0016] The second holder is also cuboid with a front wall 18, a rear wall 19, a base 20 and an open upper edge 21.); 
at least one tool element recess (Fig. 6 holes 34) which is formed at the base body (Fig. 2 [0014] The holder 5, which also has the shape of a flat cuboid, contains a rear wall 7 and a front wall 8. These two walls are connected by a base 9 and two end walls 10 arranged in front of and behind the sectional plane of FIG. and[0016] The second holder is also cuboid with a front wall 18, a rear wall 19, a base 20 and an open upper edge 21.) for receiving at least one tool element ([0022] the individual objects which are to be accommodated in the cassette, for example drills, can be inserted through the openings 34.); and 
coupling structures (Fig. 5 stub axles 17 and Fig. 9 annotated [0015]) which are formed at the base body (Fig. 5,9 [0015] The slot runs centrally between the two end walls 10 mentioned, on which stub axles 17 are also formed, with which the holder 5 is pivotably mounted in the cassette.) for coupling the receiving device (Fig. 2 first holder 5 and second holder 6) with the tool management device (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.).

Claims 1 is rejected in an alternative reading of the claims.
Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (EP 1428633).
Regarding Claim 1, Franz teaches A tool arrangement  (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) comprising: 
a tool management device  (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) with a body (Fig. 2 lower part 1 with base 4) and a lid (Fig. 2 cover 3), wherein the lid (Fig. 2 cover 3), by a hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), is configured pivotably relative ([0012] A cover 3 is mounted pivotably on one end face about an axis which runs parallel to this end face. When closed, the cover can snap into place on the front face.) to the body (Fig. 2 lower part 1 with base 4), for selectively covering (Fig. 1) or releasing (Fig. 2) a receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] it is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); and 
a receiving device (Fig. 2 first holder 5) for receiving tool elements (Fig. 6 and 7 [0018,0022]) which is mounted or mountable (Fig. 5 stub axles 17 [0015]) in the receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) such that, by the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), the receiving device (Fig. 2 first holder 5 ) is co- pivoted when the lid is pivoted (Fig. 1 closed to Fig. 2 opened the first holder 5 follow the lid [0014] it is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); 
wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) comprises two pins (Fig. 2,5 outer projections 27) at opposing sides (Fig.  shows one of  outer projections 27 on the band 12 with end 13 on either the left side or the right side of the annotated center line) of the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) and the lid (Fig. 2 cover 3) comprises two slide guides (Fig. 2, 4 two undercut strips 26 of guide rail 14) at opposing sides (Fig. 4 shows one of  two undercut strips 26 of the guide rail 14 on either the left side or the right side of the annotated center line) of the lid (Fig. 2 cover 3), each of the slide guides (Fig. 2, 4 two undercut strips 26 of guide rail 14) configured for guiding one of the two pins (Fig. 2,5 outer projections 27) along a respectively pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2).

Regarding Claim 18, Franz teaches comprising at least one further receiving device (Fig. 2 second holder 6) for receiving tool elements (Fig. 6 and 7 [0018,0022]), which is mounted or mountable at the receiving device (Fig. 2 first holder 5) by angle pieces (Fig. 3 hook 23 of web 24) at opposing sides of the receiving device; wherein the at least one further receiving device (Fig. 2 second holder 6) is mounted at a side (Fig. 5 front wall 8) of the receiving device (Fig. 2 first holder 5) which is facing away from the lid (Fig. 2 cover 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) in view of Hohl (DE 102015206606).
Regarding Claim 19, Franz teaches A tool system (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.), comprising: wherein the tool management devices (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) are arranged with a body (Fig. 2 lower part 1 with base 4) and a lid (Fig. 2 cover 3), wherein the lid (Fig. 2 cover 3), by a hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), is configured pivotably ([0012] A cover 3 is mounted pivotably on one end face about an axis which runs parallel to this end face. When closed, the cover can snap into place on the front face.) to the body (Fig. 2 lower part 1 with base 4), for selectively covering (Fig. 1) or releasing (Fig. 2) a receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] it is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); and a receiving device (Fig. 2 first holder 5 and second holder 6) for receiving tool elements (Fig. 6 and 7 [0018,0022]) which is mounted or mountable (Fig. 5 stub axles 17 and Fig. 9 annotated [0015]) in the receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) such that, by the hinge connection (Fig. 5 stub axles 17 and Fig. 9 annotated [0015]), the receiving device (Fig. 2 first holder 5 and second holder 6) is co- pivoted when the lid is pivoted (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] It is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) comprises two pins (Fig. 2,5 outer projections 27) at opposing sides (Fig.  shows one of  outer projections 27 on the band 12 with end 13 on either the left side or the right side of the annotated center line) of the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) and the lid (Fig. 2 cover 3) comprises two slide guides (Fig. 2, 4 two undercut strips 26 of guide rail 14) at opposing sides (Fig. 4 shows one of  two undercut strips 26 of the guide rail 14 on either the left side or the right side of the annotated center line) of the lid (Fig. 2 cover 3), each of the slide guides (Fig. 2, 4 two undercut strips 26 of guide rail 14) configured for guiding one of the two pins (Fig. 2,5 outer projections 27) along a respectively pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2).
Franz does not teach a container; and a plurality of tool arrangements including respective tool management devices, which are arranged in the container side by side and/or on top of each other.
Hohl teaches an assortment box for accommodating small parts with a base and four side walls, the assortment box having shape features for non-slip arrangement in transport and storage units, in particular suitcases, shelves, workshop trolleys. Hohl further teaches a container (Fig. 1 transport case 12); and a plurality of tool arrangements (Fig. 1 assortment boxes), which are arranged in the container side by side of each other ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Hohl to have a transport case to house multiple cassettes (Franz) as shown by the transport case 12 containing up to 8 assortment boxes 10 (Hohl) to easily transport multiple cassettes at a time and storage.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) as applied to claim 1 above, and further in view of Lin (EP 2570240).
Regarding Claim 3, Franz does not teach wherein a respective latching unit is formed, at which the at least one pin is latchable, alternatively to guiding in the at least one slide guide.
Lin teaches a tray pivotal a base. Lin further teaches wherein a respective latching unit (Fig. 3,4 cutout 23) is formed, at which the at least one pin (Fig. 3,4 head 27) is latchable (Fig. 4 [0025] 2, the tray 12 is kept raised relative to the base 11 as the body 26 of the sliding element is located in the cutout 23 defined in the lever 21), alternatively to guiding in the at least one slide guide (Fig. 3, 4 slot 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Lin to include a cutout at the end of the guide rail 14 where the projections 27 of end 13 rest when the lid is closed (fig. 1 Franz) to hold the projections 27 locked in place as seen by the head 27 located in cutout 23 of slot 22 of Hohl to create different angles in the displaying of the articles inside.

Regarding Claim 4, the combination teaches wherein, when the at least one pin (Fig. 2,5 outer projections 27) is latched in the at least one latching unit (Fig. 3,4 cutout 23 ‘240), a pivoting of the lid (Fig. 2 cover 3) relatively to the body (Fig. 2 lower part 1 with base 4) is allowed only by a smaller pivoting angle (Fig. 3 shows the cutout spaced form the edge of slot 22 making it a smaller angle than going to the end of slot 22 ‘240) than when guiding the at least one pin (Fig. 2,5 outer projections 27) in the at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14).

Regarding Claim 5, the combination teaches wherein the smaller pivoting angle is smaller than 120 degrees (Fig. 2 shoes the cover 3 opened relative to the base 4, and it is visually at an angle less than 120 degrees relative to the base 4 where due to the cutout 23 a smaller angle is present).
Regarding Claim 6, the combination teaches wherein the at least one latching unit (Fig. 3,4 cutout 23 ‘240) at its end is adjoining (Fig. 3 shows the cutout spaced form the end of slot 22 ‘240) the at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14).

Regarding Claim 7, the combination teaches wherein a receiving opening of the at least one latching unit (Fig. 3,4 cutout 23 ‘240) for receiving the at least one pin (Fig. 2,5 outer projections 27) is substantially C- shaped (Fig. 3,4 show cutout 23 to be a substantially C-shape ‘240).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '240) as applied to claim 1 above, and further in view of Seymour (US 20060226042).
Regarding Claim 8, Franz does not teach wherein the hinge connection comprises a stirrup which connects the lid with the receiving device, which is configured as a substantially C-shaped stirrup.
Seymour teaches storage case of the invention consists of a base and a mating cover with a plurality of drill bit cassettes hold the individual bits and are removably retained in a corresponding number of cassette holders located within the base and cassette holders are connected to one another and to the cover such that when the cover is opened, the cassette holders are extended out of the base where they can be easily accessed, so when the cover is closed the cassette holders are retracted into the base. Seymour further teaches wherein the hinge connection (Fig. 3 cover link 50) comprises a stirrup (Fig. 3 [0020] a base 50a, two legs 50b and 50c extending from base 50a. Pins 50d and 50e extend from the ends of legs 50b and 50c) which connects the lid (Fig. 1 lid 3) with the receiving device (Fig. 1 cassette holder assembly 21), which is configured as a substantially C-shaped stirrup (Fig. 3 [0020] a base 50a, two legs 50b and 50c extending from base 50. Pins 50d and 50e extend from the ends of legs 50b and 50c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Seymour to have the band 12 with end 13 and outer projections 27 shaped as a base extending into two legs with pins extending from the legs to reduce the material used in the band 12 (Seymour) as shown by the cover link 50 built with a base 50a, two legs 50b and 50c extending from base 50 and pins 50d and 50e extend from the ends of legs 50b and 50c (Seymour).

Regarding Claim 9, Franz teaches wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) is configured so rigidly ([0012] consist entirely of plastic; [0014] This guide rail 14 is also made in one piece with the cover 3 from plastic) at a factory, that the at least one pin (Fig. 2,5 outer projections 27) of the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) is pre-mounted to the slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14) in a manner which is not changeable by a user (The cassette is made of plastic a stiff material that holds its shape, and the projections 27 are put in the two undercut strips 26 of guide rail 14 which would hold them in place to hold off removal of the projections 27 from the two undercut strips 26 of guide rail 14 of the cover 3).
Franz does not teach a stirrup of the hinge connection.
Seymour teaches a stirrup of the hinge connection (Fig. 3 [0020] a base 50a, two legs 50b and 50c extending from base 50. Pins 50d and 50e extend from the ends of legs 50b and 50c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Seymour to have the band 12 with end 12 and outer projections 27 shaped as a base extending into two legs with pins extending from the legs to reduce the material used in the band 12 (Seymour) as shown by the cover link 50 built with a base 50a, two legs 50b and 50c extending from base 50 and pins 50d and 50e extend from the ends of legs 50b and 50c (Seymour).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633)- Lin (EP 2570240) as applied to claim 3 above, and further in view of in view of Seymour (US ‘042) and further view of Hasler (US 5562208).
Regarding Claim 10, the combination teaches that the at least one pin (Fig. 2,5 outer projections 27) of the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27)is changeably re-mountable (Fig. 3 and 4 shows head 27 moving between cutout 23 and slot 22 ‘240) by a user between the slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14) and the at least one latching unit (Fig. 3,4 cutout 23 ‘240) at the slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14).
The combination does not teach a stirrup of the hinge connection is configured so deformable.
Seymour teaches a stirrup of the hinge connection (Fig. 3 [0020] a base 50a, two legs 50b and 50c extending from base 50. Pins 50d and 50e extend from the ends of legs 50b and 50c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Seymour to have the band 12 with end 12 and outer projections 27 shaped as a base extending into two legs with pins extending from the legs to reduce the material used in the band 12 (Seymour) as shown by the cover link 50 built with a base 50a, two legs 50b and 50c extending from base 50 and pins 50d and 50e extend from the ends of legs 50b and 50c (Seymour).
The combination does not teach the hinge connection is configured so deformable.
Hasler teaches a tool bit storage case. Hasler further teaches wherein the hinge connection (Fig. 18 resilient pivots pins 161) is configured so deformable ([c.7 l.12-14] resilient pivot pins 161 with corresponding pairs of the openings 119 in opposite sides of the hollow portion 118 of the cover 114;  applicant notes that resilient material is considered deformable in disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hasler to have the newly stirrup shape (Seymour) of stub axles 25, stub axels 17, and band 12 with end 13 and projection 27 made from a resilient material (Franz) for easy removal of part to replace broken pieces as shown by the resilient pivot pins 161 of bit holders 160 used to change out different holders to have the tools inside cater to certain jobs. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) as applied to claim 1 above, and further in view of Roesler (US 20060169614).
Regarding Claim 11, Franz does not teach further comprising at least one of the following features: 
wherein the lid comprises at least one outer receiving structure for form-lockingly inserting at least one corresponding receiving structure at a bottom side of the body of a second tool arrangement, such that the tool arrangement and the second tool arrangement are stackable; 
wherein the body comprises at least one receiving structure at its bottom side for form-lockingly inserting in at least one corresponding outer receiving structure of the lid of a second tool arrangement, such that the tool arrangement and the second tool arrangement are stackable.
Roesler teaches a case for holding elongated objects. Roesler further teaches further comprising the following features: 
wherein the lid (Fig. 2 lid 2) comprises at least one outer receiving structure for form-lockingly inserting at least one corresponding receiving structure at a bottom side of the body (Fig. 2 housing shell 1) of a second tool arrangement (Fig. 2 case [0042]), such that the tool arrangement (Fig. 2 case [0042]) and the second tool arrangement (Fig. 2 case [0042]) are stackable; ([0083] Of course, the top of the lid 2 and the underside of the housing shell 1 are provided with corresponding stacking grooves so that a plurality of cases can be stacked upon one another without being able to slide.)
wherein the body (Fig. 2 housing shell 1) comprises at least one receiving structure at its bottom side for form-lockingly inserting in at least one corresponding outer receiving structure of the lid (Fig. 2 lid 2) of a second arrangement (Fig. 2 case [0042]), such that the tool arrangement (Fig. 2 case [0042]) and the second tool arrangement (Fig. 2 case [0042]) are stackable ([0083] Of course, the top of the lid 2 and the underside of the housing shell 1 are provided with corresponding stacking grooves so that a plurality of cases can be stacked upon one another without being able to slide.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Roesler to include corresponding stacking grooves on the cover 3 and lower part 1 with base 4 to be able to be stacked upon one another (Franz) to keep orderly and conserve space in the workspace as seen by the top of the lid 2 and the underside of the housing shell 1 are provided with corresponding stacking grooves so that a plurality of cases can be stacked upon one another without being able to slide (Roesler).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) as applied to claim 1 above, and further in view of Votruba (US 200300006627), and in further view of Stanley (US 4784263).
Regarding Claim 12, Franz does not teach wherein the lid comprises a drain for a liquid when presently impinging a top side of the lid; wherein the drain comprises channels at a side of an edge which are fluidically connected to each other, in a region of an actuation unit of a locking mechanism at the lid.
Votruba teaches a latch assembly to restrict access to the contents of a container. Votruba further teaches a region of an actuation unit (Fig. 5 handle 20; shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly) of a locking mechanism (Fig. 2 door latching system 10, specifically actuating the hook 66 attached to the elongated shaft 62 that engage with keepers 16 on the main body of trailer 100) at the lid (Fig. 2 door 111 and outer shield member 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Votruba to include a door latch system to the cassette with a shaft assembly with hooks at the end of the elongated shaft to the underside of cover 30 that removably latch onto keepers attached to the inside of the sides lower part 1 when the handle 20 actuates the hooks thought the connection of the latch lever and elongated shaft (Franz) as seen with the door latching system 10 of the door lid 111 and outer shield member 60 with the main body of trainer 100 that has a shaft assembly connected to a latch lever 22 controlled by handle 20 that actuates the hooks 66 on the end of the elongated shaft 62 to be removably latched into the keeper 16 on the main body of the trailer to close access to the receiving area to allow selective access to the interior when the lid is closed.
The a locking mechanism for which is attached partially at the lid and partially at the body, which is configured for locking the lid at the body is/are interpreted under 35 U.S.C. 112(f) as a shaft which is mounted at the lid with at least one latching hook (preferably with two latching hooks which may be attached at two opposing ends of the shaft), which is configured for rotationally engaging in a latching mount (for example a latching nose or member) at the body, a shaft which is mounted at an inner surface of the lid with two latching hooks which are opposing each other at the side of the end, and equivalents thereof.
The combination does not teach wherein the lid comprises a drain for a liquid when presently impinging a top side of the lid; wherein the drain comprises channels at a side of an edge which are fluidically connected to each other.
Stanley teaches a carrier for articles. Stanley further teaches wherein the lid (Fig. 1 tapered top 20) comprises a drain (Fig. 1 tapered top 20 [c.3 l.46-48] The cover has a tapered top 20 which is of convex shape to allow water to drain away from the carrier.) for a liquid when presently impinging a top side of the lid (Fig. 1 tapered top 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Stanley to have the cover 3 shaped convex (Franz) to allow water to drain away from the container for water can accumulate on the flat top and leak and drain into the interior rusting or damaging the articles inside the carrier as shown by the tapered top cover which is of a convex shape (Stanley); and these convex parts can be shaped to form channels around the new door latching system of Votruba on the cover 3 of Franz.

Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) as applied to claim 1 above, and further in view of Votruba (US 20030006627).
Regarding Claim 14, Franz does not teach further comprising: a locking mechanism which is attached partially at the lid and partially at the body, which is configured for locking the lid at the body, when the receiving space of the body is covered by the lid; in particular wherein the locking mechanism comprises an actuation unit for actuating the locking mechanism by a user at an outer surface of the lid, in particular at a top side of the lid.
Votruba teaches a latch assembly to restrict access to the contents of a container. Votruba further teaches further comprising: a locking mechanism (Fig. 2 door latching system 10 which includes the shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly which controls specifically actuating the hook 66 attached to the elongated shaft 62 that engage with keepers 16 on the main body of trailer 100) attached partially at the lid (Fig. 2 door 111 and outer shield member 60) and partially at the body (Fig. 1 keepers 16 on the main body of the trailer 100), which is configured ([0101] 150. Each door 110, 111 includes a latching system 10 for securing the door to the main body of the trailer 100.) for locking the lid (Fig. 2 door 111 and outer shield member 60) at the body (Fig. 1 main body of the trailer 100), when the receiving space (Fig. 30 annotated) of the body (Fig. 1 main body of the trailer 100) is covered (Fig. 1) by the lid (Fig. 2 door 111 and outer shield member 60); wherein the locking mechanism (Fig. 2 door latching system 10) comprises an actuation unit (Fig. 5 handle 20; shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly) for actuating the locking mechanism (Fig. 2 door latching system 10, specifically actuating the hook 66 attached to the elongated shaft 62 that engage with keepers 16 on the main body of trailer 100) by a user at an outer surface of the lid (Fig. 2 door 111 and outer shield member 60).

    PNG
    media_image6.png
    790
    764
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Votruba to include a door latch system to the cassette with a shaft assembly with hooks at the end of the elongated shaft to the underside of cover 30 that removably latch onto keepers attached to the inside of the sides lower part 1 when the handle 20 actuates the hooks thought the connection of the latch lever and elongated shaft (Franz) as seen with the door latching system 10 of the door lid 111 and outer shield member 60 with the main body of trainer 100 that has a shaft assembly connected to a latch lever 22 controlled by handle 20 that actuates the hooks 66 on the end of the elongated shaft 62 to be removably latched into the keeper 16 on the main body of the trailer to close access to the receiving area to allow selective access to the interior when the lid is closed.
The a locking mechanism for which is attached partially at the lid and partially at the body, which is configured for locking the lid at the body is/are interpreted under 35 U.S.C. 112(f) as a shaft which is mounted at the lid with at least one latching hook (preferably with two latching hooks which may be attached at two opposing ends of the shaft), which is configured for rotationally engaging in a latching mount (for example a latching nose or member) at the body, a shaft which is mounted at an inner surface of the lid with two latching hooks which are opposing each other at the side of the end, and equivalents thereof.

Regarding Claim 15, the combination teaches wherein the locking mechanism (Fig. 2 door latching system 10 ‘627) comprises a shaft (Fig. 5 elongated shaft 62 ‘627) with at least one latching hook (Fig. 2 and 5 hooks 66 ‘627), which shaft (Fig. 5 elongated shaft 62 ‘627) is mounted at the lid (Fig. 2 door 111 and outer shield member 60 ‘627), which latching hook (Fig. 2 and 5 hooks 66 ‘627) is configured for rotationally engaging (Fig. 5 shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 to hook the kooks 66 into the keepers 16 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly. ‘627) in at least one latching mount at the body (Fig. 2 keeper 26 on the main body of the trailer 100 ‘627).

Regarding Claim 16, the combination teaches further comprising the following features: wherein the shaft (Fig. 5 elongated shaft 62 ‘627) directly abuts (Fig. 5 shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly. ‘627) against an inner wall of the lid (Fig. 2 the underside of door 111 on outer shield member 60 ‘627); wherein the shaft (Fig. 5 elongated shaft 62 ‘627)  is embedded (Fig. 5 shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly. ‘627) in an inner wall of the lid (Fig. 2 the underside of door 111 on outer shield member 60 ‘627) adjoining a slant (Fig. 2 inner shield members 58).

Response to Arguments
Applicant’s arguments, see pg. 10 112b rejection, filed 05/24/2022, with respect to claim 1 and 19 have been fully considered and are persuasive.  The 112b rejection  of 03/07/2022 has been withdrawn. Applicants amendments and response to 11b rejection necessitated new rejection using Franz (EP ‘633).
Applicants argument on pg. 8 regarding the drawing objection, examiner respectfully disagrees and reminds that Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. MPEP 608.02 V.
Applicant argues on pg. 12-13 that Franz does not teach claim 1 "a tool management device with a body and a lid, wherein the lid, by a hinge connection, is configured pivotably relative to the body, for selectively covering or releasing a receiving space of the body;" and "a receiving device for receiving tool elements which is mounted or mountable in the receiving space of the body such that, by the hinge connection, the receiving device is co-pivoted when the lid is pivoted;" "wherein the hinge connection comprises two pins at opposing sides of the hinge connection and the lid comprises two slide guides at opposing sides of the lid, each of the slide guides configured for guiding one of the two pins along a respectively pregiven trajectory", and examiner replies that given the explanation of pg. 10 of applicants remarks on 05/24/2022 that Franz teaches a tool management device (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) with a body (Fig. 2 lower part 1 with base 4) and a lid (Fig. 2 cover 3), wherein the lid (Fig. 2 cover 3), by a hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), is configured pivotably relative ([0012] A cover 3 is mounted pivotably on one end face about an axis which runs parallel to this end face. When closed, the cover can snap into place on the front face.) to the body (Fig. 2 lower part 1 with base 4) to the body (Fig. 2 lower part 1 with base 4), for selectively covering (Fig. 1) or releasing (Fig. 2) a receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] it is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); a receiving device (Fig. 2 first holder 5 and second holder 6) for receiving tool elements (Fig. 6 and 7 [0018,0022]) which is mounted or mountable (Fig. 5 stub axles 17, Fig. 3 stub axles 25 and Fig. 9 annotated [0015]) in the receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) such that, by the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), the receiving device (Fig. 2 first holder 5 and second holder 6) is co- pivoted when the lid is pivoted (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] it is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.);wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) comprises two pins (Fig. 2,5 outer projections 27) at opposing sides (Fig.  shows one of  outer projections 27 on the band 12 with end 13 on either the left side or the right side of the annotated center line) of the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) and the lid (Fig. 2 cover 3) comprises two slide guides (Fig. 2, 4 two undercut strips 26 of guide rail 14) at opposing sides (Fig. 4 shows one of  two undercut strips 26 of the guide rail 14 on either the left side or the right side of the annotated center line) of the lid (Fig. 2 cover 3), each of the slide guides (Fig. 2, 4 two undercut strips 26 of guide rail 14) configured for guiding one of the two pins (Fig. 2,5 outer projections 27) along a respectively pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2).
Regarding the Applicants 103 arguments of claims 19, 3-7, 8&9, 10, 11, 13, and 14-16 of allowability for reasons presented above, examiner is not persuade for the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736